*435OPINION.
Trammell:
The pleadings in this case present the sole question as to the value of assets when abandoned. No controversy is presented that they were abandoned. The petitioner alleged in its petition that the value of the machinery discarded and abandoned was $3,415. However, in its brief it contends for a value of $1,719.95 in excess of the amount allowed by the respondent, although the different items claimed total $2,019.95.
In its brief the petitioner abandoned its contentions as to any values greater than those determined by the respondent for the three brine pumps and the water pump.
With respect to the other machinery the evidence was conflicting, and we are unable from the facts before us to determine that it had any value greater than that found by the respondent, except steam engine No. 1505, which we have found had a value of $550 at the time discarded and abandoned in 1922.
Inasmuch as no error Avas assigned nor any evidence offered with respect to the determination of the tax liability for 1923, the respondent’s determination for that year is approved.

Judgment will be entered under Bute 50.